Exhibit No 10.1 COMMON STOCK PURCHASE AGREEMENT THIS COMMON STOCK PURCHASE AGREEMENT with Liberty Capital Asset Management, Shareholders (this "Agreement") is made and entered into as of November 03, 2008, by and among Corporate Outfitters, Inc. a Delaware corporation, (the “Company”); and Liberty Capital Asset Management, a Nevada Corporation (“Liberty”), (Liberty, and the Company are collectively referred to herein as the "Parties"), with reference to the following facts: RECITALS WHEREAS, the Company is a publicly traded corporation. A development stage company that is looking to enter into the promotional branding industry with the objective of adding value to a wide variety of products by endorsing them with the corporate logos of a company for use by the company’s employees or as gifts or promotional items. Liberty is a privately held corporation engaged in the business of acquiring loan pools of non performing loans and has a platform which then re-perform those loans by restructuring the financial parameters. WHEREAS, Liberty consists of 20,000,000 shares authorized of which Liberty owns 100 percent of the shares of the common stock at par value of $0.001 of Liberty (the “Liberty Shares”) which constitutes all of the issued and outstanding shares of common stock of Liberty. WHEREAS, the Company desires to purchase 100 percent of the outstanding Liberty Shares from Liberty and Liberty desires to sell, transfer and assign 100 percent of the Liberty Shares for consideration. WHEREAS, the Parties have determined it to be in their best interest for Liberty to surrender and transfer 100 percent of the shares of its Common Stock to the Company under the exemption made available pursuant to Section 4 of the Securities Act of 1933, as amended (the "Securities Act"); NOW, THEREFORE, in consideration of the covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the Parties agree as follows: PURCHASE OF THE SHARES AND CONSIDERATION Shares Being Purchased.The total consideration for the purchase (the “Purchase Price”) shall consist of an exchange of 100 percent of the shares and other valuable consideration described herein. Consideration.Subject to the terms and conditions of this Agreement and upon consideration of the purchase of such shares to Liberty, at the Closing Liberty shall sell, transfer, assign and deliver to the Company 100 percent of shares of Liberty common stock (the shares of Liberty’s common stock issued, sold and delivered to the Company hereunder are hereinafter referred to as the “Liberty Shares”) and shall also deliver to the Company duly executed stock powers for sale, transfer and assignment of the Liberty Shares. Promptly after its receipt from the Company of the Liberty shares, Liberty hereby agrees to cancel the shares and issue new shares of like amount in the name of the Company. Additionally, Liberty shall represent its financial position of which Company will be purchasing 100 percent of said financial statements at time of closing as per attached (Exhibit A). CLOSING Time and Place.Subject to the provisions of this Agreement, the closing of the transactions contemplated by this Agreement (the "Closing") shall take place at the offices of Liberty Capital Asset Management, 2470 St. Rose Parkway., Suite 314, Henderson, Nevada 89052, on November 03, 2008 (the "Closing Date") or at such other place and on such other date as is mutually agreeable to the Parties. CLOSING DELIVERIES Closing Deliveries.At the Closing, each of the Parties shall make the Closing deliveries required of it pursuant to Article IX of this Agreement. REPRESENTATIONS AND WARRANTIES OF COMPANY Except as set forth in the written disclosure schedule attached hereto as(Exhibit A) dated as of the date hereof prepared by the Company, signed by the President and Chief Financial Officer of the Company and delivered to Liberty simultaneously with the execution hereof (the “Company Disclosure Schedule”), the Company represents and warrants to Liberty that all of the statements contained in this Article IV are true and correct as of the date of this Agreement (or, if made as of a specified date, as of such date) and will be true, complete and correct as of the Closing Date (or if made as of a specified date, as of such date).Each exception set forth in the Disclosure Schedule and each other response to this Agreement set forth in the Disclosure Schedule is identified by reference to, or has been grouped under a heading referring to, a specific individual section of this Agreement and relates only to such section except to the extent that one portion of the Disclosure Schedule specifically refers to another portion thereof, identifying such other portion by section reference or similar specific cross-reference. Organization and Qualification. The Company is a corporation duly organized, validly existing and in good standing under the laws of the state of Delaware and has the requisite corporate power and authority to carry on its business as it is now being conducted.There is no pending or threatened proceeding for the dissolution or liquidation of the Company. The Company (i) does not, directly or indirectly, own any interest in any corporation, partnership, joint venture, limited liability Company, or other Person and (ii) is not subject to any obligation or requirement to provide funds to or to make any investment (in the form of a loan, capital contribution or otherwise) in or to any Person.For purposes of this Agreement, "Person" shall mean any individual, sole proprietorship, partnership, joint venture, trust, unincorporated organization, association, corporation, institution, government, entity or any group comprised of one or more of the foregoing. The Company is duly qualified or licensed to do business and is in good standing in each jurisdiction in which the nature of its business or the properties owned or leased by it makes such qualification or licensing necessary, except for any such jurisdiction where the failure to so qualify or be licensed, individually and in the aggregate for all such jurisdictions, would not reasonably be expected to have a Material Adverse Effect. For purposes of this Agreement, "Material Adverse Effect" means an action, event or occurrence if it has, or could reasonably be expected to have, a material adverse effect on the capitalization, financial condition or results of operations of the person or entity in question.Any item or event susceptible of measurement in monetary terms which, when considered together with similar items or events, does not exceed the amount of $25,000, shall not be considered a Material Adverse Effect. The Company has provided or will, promptly following the date of this Agreement, provide to Liberty complete and accurate copies of the Articles of Incorporation and Bylaws of the Company, as currently in effect, and minutes and other records of the meetings and other proceedings of the Board of Directors of the Company.The Company is not in violation of any provisions of its Articles of Incorporation or Bylaws. Capitalization. The authorized capital stock of the Company consists of 75,000,000 shares of Common Stock, $0.0001 par value per share, of which 7,806,350 shares are issued or to be issued and outstanding.All issued and outstanding shares of Company Common Stock are validly issued and outstanding, fully paid and nonassessable and free of preemptive rights.With respect to other shares of Company Common Stock, i) there are no shares of capital stock or other equity securities of the Company outstanding. (ii) There are outstanding 0 options, 0 warrants, to which the Company is a party or is bound, requiring or which could require the issuance, sale or transfer by the Company of any shares of capital stock of the Company or any securities convertible into or exchangeable or exercisable for, or rights to purchase or otherwise acquire, any shares of capital stock of the Company.There are no stock appreciation, phantom stock or similar rights relating to the Company. All of the shares of Company Common Stock issued and outstanding immediately prior to the Closing have been issued in compliance with applicable federal and state securities laws in reliance on exemptions from registration or qualification thereunder. Authority.The Company has the requisite corporate power and authority to enter into this Agreement, to perform its obligations hereunder, and to consummate the transactions contemplated hereby.The execution and delivery of this Agreement by the Company and the consummation by the Company of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the part of the Company.This Agreement has been duly executed and delivered by the Company and constitutes a legal, valid and binding obligation of the Company, enforceable against it in accordance with its terms. No Conflict, Required Filings and Consents. The execution and delivery of this Agreement and any instrument required hereby to be executed and delivered by the Company at the Closing does not, and the performance of this Agreement by the Company will not, (i) conflict with or violate the Articles of Incorporation or Bylaws of the Company; or (ii) conflict with or violate any law, rule, regulation, order, judgment or decree applicable to the Company or by which it or any of its properties is bound or affected; or (iii) result in any breach of or constitute a default (or an event that with notice or lapse of time or both would become a default), or impair in any material respect the Company's rights or materially alter the rights or obligations of any third party under, or give to others any rights of termination, amendment, acceleration or cancellation of any note, bond, mortgage, indenture, deed of trust, lease, permit, concession, franchise, license, agreement or other instrument or obligation to which the Company is a party or to which the properties or assets of the Company are subject, or (iv) result in the creation of any security interest, lien, claim, pledge, agreement, limitation on voting rights, charge or other encumbrance of any material nature (collectively, “Liens”) on any of the properties or assets of the Company pursuant to any Company Agreement (as defined in Section 4.11 below). The execution and delivery of this Agreement and any instrument required hereby to be executed and delivered by the Company at the Closing does not, and the performance of this Agreement by the Company will not, require any consent, approval, authorization or permit of, or filing with or notification to, any court, administrative or regulatory agency or commission or other governmental authority or instrumentality (whether domestic or foreign, a “Governmental Entity”). The consent of, or the delivery of notice to or filing with, any party to a Company Agreement (as defined in Section 4.11 below) is not required for the execution and delivery by the Company of this Agreement or the consummation of the transactions contemplated by this Agreement. Compliance; Permits. The Company is not in conflict with, or in default or violation of (and has not received any notices of violation. with respect to), any law, rule, regulation, order, judgment or decree applicable to the Company or by which it or any of its properties is bound or affected, and the Company has no knowledge of any such conflict, default or violation thereunder, except in each case for any such conflicts, defaults or violations that is not currently having or would not have a Material Adverse Effect on the Company. The Company holds all permits, licenses, easements, variances, exemptions, consents, certificates, authorizations, registrations, orders and other approvals from Governmental Entities that are material to the operation of the business of the Company as it is now being conducted (collectively, the “Company Permits”).The Company Permits are in full force and effect, have not been violated in any respect that is currently having or would have a Material Adverse Effect on the Company, and no suspension, revocation or cancellation thereof has been threatened and there is no action, proceeding or investigation pending or, to the Company's knowledge, threatened regarding suspension, revocation or cancellation of any Company Permits, except where the suspension, revocation or cancellation of such Company Permits would not have a Material Adverse Effect on the Company. Litigation.There is no legal actions pending or, threatened against the Company, its assets, or (b) pending, threatened against an officer or director of the Company. Taxes.The Company has timely filed all tax returns and reports required to be filed by it (after giving effect to any filing extension properly granted by a governmental entity having authority to do so) ("Company Tax Return").Each such Company Tax Return is true, correct and complete in all material respects.Company has paid, within the time and manner prescribed by law, all material taxes that are due and payable.No Company Tax Return is the subject of any investigation, audit or other proceeding by any federal, state or local tax authority. Labor Matters. The Company is in compliance in all material respects with all applicable laws respecting employment and employment practices, terms and conditions of employment and wages and laws, and is not engaged in any unfair labor practices; There are no controversies pending or, to the knowledge of the Company, threatened, between the Company and any of its respective employees, consultants or independent contractors, which controversies have had or could reasonably be expected to have a Material Adverse Effect on the Company; The Company is not a party to any collective bargaining agreement or other labor union contract applicable to persons employed by the Company, nor does the Company know of any activities or proceedings of any labor union to organize any such employees; and The Company has no knowledge of any labor disputes, strikes, slowdowns, work stoppages, lockouts, or threats thereof, by or with respect to any employees of, or consultants or independent contractors to, the Company. Benefit Plans.The Company has not adopted and is not a party to any bonus, pension, profit sharing, deferred compensation, incentive compensation, stock ownership, stock purchase, stock option, phantom stock, retirement, vacation, severance, disability, death benefit, hospitalization, medical or other employee benefit plan, arrangement or understanding (whether or not legally binding) providing benefits to any current or former employee, officer or director of the Company or any person affiliated with the Company. Financial Statements.Attached to the Company Disclosure Schedule are (i) the audited balance sheet of the Company as of December 31, 2007 (the “Audited Company Balance Sheet”), together with the related statements of income and cash flows for the fiscal year of the Company then ended and for the cumulative period from the date of inception through December 31, 2007 (the “Audited Financial Statements”), all certified by Pollard-Kelly whose audit reports thereon are included therewith.The Audited Financial Statements (including, in each case, any related notes thereto) (i) were prepared in accordance with generally accepted accounting principles (“GAAP”) applied on a consistent basis throughout the period involved, (ii) are complete and correct, and (iii) fairly presents the financial position of the Company as of the date thereof and the results of its operations and cash flows and stockholder equity for the period indicated.Except as noted in the opinions contained in the Audited Financial Statements, such Audited Financial Statements and opinions were rendered without qualification or exception and were not subject to any contingency. Contracts and Commitments. Except for the contracts, commitments, leases, licenses and agreements listed on Section 4.11 of the Company Disclosure Schedule (the "Company Agreements"), the Company is not party to or subject to: any agreement (or group of related agreements) which requires future expenditures by the Company in excess of $25,000 or is otherwise material to the Company's business; any material contract or agreement for the purchase or sale of any commodity, product, material, supplies, equipment or other personal property, other than purchase or sale orders entered into in the ordinary course of business consistent with past practices; any employment, consulting or independent contractor agreements; any distributor, sales representative, sales agent, commission or similar agreement, whether or not in writing; any material license agreement (whether as licensor or licensee) or royalty agreement; any agreement with any current or former stockholder, officer or director of the Company, or any “affiliate” or “associate” of such persons (as such terms are defined in the rules and regulations promulgated under the Securities Act), including without limitation any agreement or other arrangement providing for the furnishing of services by, rental of real or personal property from, or otherwise requiring payments to, any such person; any agreement or other commitment with any person or entity containing covenants limiting the freedom of the Company or any of the Company’s affiliates, employees, directors, officers, consultants or agents to compete in any line of business or with any person or entity or in any geographical location or to use or disclose any information in their possession; any loan agreement, indenture, note, bond, debenture, guarantee or any other document or agreement evidencing a capitalized lease obligation or indebtedness to any person or any agreement of guaranty, indemnification or other similar commitment with respect to the obligations or liabilities of any other Person; any agreement for the disposition of Company assets other than in the ordinary course of business consistent with past practices; any agreement for the acquisition of the business or shares of another party; any contract or agreement concerning a partnership or joint venture with one or more Person; any lease of real property; any agreement which contains a fixed penalty or liquidated damages clause for late performance or other default by the Company to the extent that such late performance or default would have a Material Adverse Effect on the Company; or any other agreement or contract (or group of related agreements or contracts) to the extent not otherwise disclosed in the Company Disclosure Schedule, the performance of which involves consideration paid by the Company in excess of $100,000.00 in any one year period. Correct and complete copies of all Company Agreements, including all amendments thereto, have been delivered to Liberty.The Company has not breached, is not in default under, and has not received written notice of any breach of or default under, any agreement required to be disclosed in Section 4.11 of the Company Disclosure Schedule (each, a “Material Contract”).To the Company’s knowledge, no other party to any Material Contract has breached or is in default of any of its obligations thereunder to the extent that such breach or default would have a Material Adverse Effect on the Company.Each Material Contract is in full force and effect, except in any such case for breaches, defaults or failures to be in full force and effect that do not currently have or would not have a Material Adverse Effect on the Company. Each Material Contract is a legal, valid and binding obligation of the Company and each of the other parties thereto, enforceable in accordance with its terms, except that the enforcement thereof may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally and (ii) general principles of equity. The consent of, or the delivery of notice to or filing with, any party to a Material Contract is not required for the execution and delivery by the Company of this Agreement or the consummation of the transactions contemplated under the Agreement. Absence of Certain Changes and Events.Since the date of the Audited Company Balance Sheet, the Company has conducted its business in the ordinary course consistent with past practice and, since such date, there has not occurred: any event, damage, destruction or loss, whether covered by insurance or not, which has had or reasonably is expected to have a Material Adverse Effect on the Company or its assets; any entry by the Company into a commitment or transaction material to the Company, which is not in the ordinary course of business consistent with past practice; any change by the Company in accounting principles, methods or practices, except insofar as may have been required by a change in GAAP; any declaration, payment or setting aside for payment of any dividends or distributions in respect to shares of Company Common Stock, or any redemption, purchase orother acquisition of any shares of Company Common Stock; any cancellation of any debts or waiver or release of any right or claim of the Company individually or in the aggregate material to the Company, whether or not in the ordinary course of business; any revaluations by the Company of any of its assets or liabilities, including without limitation, writing-off notes or accounts receivable; any material increase in the rate or terms of compensation payable or to become payable by the Company to any of its personnel or consultants; any bonus, incentive compensation, service award or other benefit granted, made or accrued, contingently or otherwise, for or to the credit of any Company personnel; employee welfare, pension, retirement, profit-sharing or similar payment or arrangement made or agreed to by the Company for any Company personnel except for contributions in accordance with prior practice made to, and payments made to employees under, plans and arrangements existing on the date of the Audited Company Balance Sheet; any adoption of a plan of liquidation or resolutions providing for the liquidation, dissolution, merger, consolidation or other reorganization of the Company, other than in connection with the transactions contemplated hereby; any purchase, acquisition or sale by the Company of any assets, other than in the ordinary course of business; any amendment, cancellation or termination of any Material Contract, including, without limitation, license or sublicense, or other instrument to which the Company is a party or to which the Company or any of the assets of the Company is bound; any failure to pay when due any material obligation of the Company; any failure to operate the business of the Company in the ordinary course with an effort to preserve the business intact, to keep available to the Company the services of its personnel, and to preserve for the Company the goodwill of its customers and others having business relations with the Company except for such failures that would not have a Material Adverse Effect on the Company; any commitment to borrow money entered into by the Company, or any loans made or agreed to be made by the Company, involving more than $100,000 individually or $500,000 in the aggregate (other than credit provided by suppliers or manufacturers in the ordinary course of the Company's business consistent with past practices); any liabilities incurred by the Company involv­ing $10,000 or more individually and $25,000 or more in the aggregate, other than liabilities incurred in the ordinary course of business consistent with past practices; any payment, discharge or satisfaction of any material liabilities of the Company or any material capital expenditure of the Company, other than (i) the payment, discharge or satisfaction inthe ordinary course of business consistent with prior prac­tice of liabilities reflected or reserved against in the Audited Financial Statements or incurred in the ordinary course of business consistent with prior practice since the date of the Audited Company Balance Sheet, and(ii) any capital expenditures involving $10,000 or less individually and $25,000 or less in the aggregate; any amendment of the Company's Articles of Incorporation or Company Bylaws; or any agreement by the Company to do any of the things described in the preceding clauses (a)through (p) of this Section 4.12, other than as expressly contemplated or provided for in this Agreement. Properties, Assets, Encumbrances; No Undisclosed Liabilities. The Company has good, valid and marketable title to, a valid leasehold interest in, or valid license rights to, all the properties and assets which it purports to own, lease or license (real, personal and mixed, tangible and intangible), including, without, limitation, all the properties and assets reflected in the Company Balance Sheet (except for personal property sold since the date of the Company Balance Sheet in the ordinary course of business consistent with past practice), except as would not have a Material Adverse Effect on the Company, and such properties and assets are all of the assets (whether tangible or intangible) that are used or required for use in the operation of its business as currently or proposed to be conducted.All properties and assets reflected in the Company Balance Sheet are free and clear of all Liens, except for Liens reflected on the Company Balance Sheet and Liens for current taxes not yet due and other Liens that do not, individually or in the aggregate, materially detract from the value or impair the use of the property or assets subject thereto.Section 4.13 of the Company Disclosure Schedule contains a complete and accurate list of all leases pursuant to which the Company leases from others material amounts of real or personal property.Each such lease is in good standing, valid and effective in accordance with its terms, and there is not under any such lease, any existing material default or event of default (or event which with the giving of notice or lapse of time, or both, would constitute a material default). There are no liabilities of the Company, other than (i) liabilities disclosed or provided for in the Company Balance Sheet, or (ii) liabilities incurred in the ordinary course of business since the date of the Company Balance Sheet and which, if existing, would not have a Material Adverse Effect on the Company.There is no probable or reasonably possible loss contingency (within the meaning of Statement of Financial Accounting Standards No. 5) known to the Company, which is not reflected in the Financial Statements (including the notes thereto). Environmental Matters. The Company is in compliance in all-material respects with all applicable Environmental Laws (as defined below).The Company has not received any communication from a Governmental Entity, citizens group, employee or other person that alleges that the Company is not in full compliance with all applicable Environmental Laws. There is no Environmental Claim (as defined below) pending against the Company or, to the Company's knowledge, threatened against any person whose liability for any Environmental Claim the Company has or may have retained or assumed either contractually or by operation of law. “Environmental Claim” means any claim, action, cause of action, investigation or notice by any person alleging potential liability arising out of, based on or resulting from (i) the presence, or release into the environment, of any Material of Environmental Concern at any location, whether or not owned by the Company, or (ii) circumstances forming the basis of any violation, or alleged violation, of any
